Petition for rehearing has been considered by us in connection with our opinion and judgment filed herein on June 17th, 1938.
In that opinion and judgment we held that the decree of the Chancellor should be affirmed except as to the amount of the decree of foreclosure. The decree was held to be excessive because it was shown by the record to be in excess of the amount paid for the certificates with legal interest. In entering its judgment this court exercised its power to direct such judgment to be entered in the court below as should have been entered there.
The fact that the title to the property involved passed from M.A. Smith as Liquidator to Shanberg instead of passing to Lindsay is not material to the disposition of the case. The status of the rights of Lindsay to foreclose the *Page 309 
lien evidenced by the tax certificates was in no way changed or affected the acquisition of title by Shanberg. Such rights remained in the same status as they would have stood had the title remained in the Bank Liquidator and in that event Lindsay was not entitled to receive more in foreclosure proceedings than the amount paid for the municipal tax certificates with legal interest thereon. See Lang v. Quaker Realty Corporation, filed February 16th, 1938, reported 179 So. 144.
Rehearing denied.
So ordered.
WHITFIELD, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., dissents.
           EXTRAORDINARY PETITION FOR REHEARING DENIED